     Case 5:21-cv-00095 Document 1 Filed on 08/19/21 in TXSD Page 1 of 13




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      LAREDO DIVISION

JOSE LUIS GARCIA REYES and     §
MAIRA MIROSLAVA GONZALEZ       §
Plaintiffs,                    §
                               §
                               §
vs.                            §                             CIVIL ACTION NO. L-21-95
                               §
                               §
COMERCIALIZADORA               §
OMLINC S.A. DE C.V.            §
and NESTOR FRANCISCO RODRIGUEZ §
Defendants.                    §

                          PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

         NOW COMES, JOSE LUIS GARCIA REYES and MAIRA MIROSLAVA GONZALEZ,

Plaintiffs in the above-styled and numbered cause, and files this Original Complaint, complaining

of and about NESTOR FRANCISCO RODRIGUEZ and COMERCIALIZADORA OMLINC

S.A. DE C.V. (hereinafter “COMERCIALIZADORA”), Defendants, and in support thereof would

respectfully show unto this Court as follows:

                                                1.
                                       Parties and Service

         1.1   Plaintiff, Jose Luis Garcia Reyes, is an individual residing in Laredo, Webb County,

Texas.

         1.2   Plaintiff, Maira Miroslava Gonzalez, is an individual residing in Laredo, Webb

County, Texas.

         1.3   Defendant, Nestor Francisco Rodriguez, is an individual residing in Nuevo Laredo,

Tamaulipas, Mexico, and may be served with process by serving the Chairman of the Texas
     Case 5:21-cv-00095 Document 1 Filed on 08/19/21 in TXSD Page 2 of 13




Transportation Commission, J. Bruce Bugg, Jr., at 125 E. 11th Street, Austin, Texas 78701, who

can forward process to Nestor Francisco Rodriguez at the following address: 4732 Agustin Melgar

Col Anahuac, Nuevo Laredo, Mexico 88275.

       1.4     Defendant, Comercializadora Omlinc S.A. De C.V. is a foreign corporation

organized and existing under the laws of Mexico and may be served with process by serving the

registered agent for the company, Omar Martinez, 14415 Industry Ave., Laredo, Texas 78045.

                                                2.
                                     Jurisdiction and Venue

       2.1     This Court has jurisdiction over the lawsuit under 28 U.S.C. § 1332(a)(1) because

Plaintiffs and Defendants are citizens of different states and the amount in controversy exceeds

$75,000.00, excluding interest and costs.

       2.2     Venue is proper in this matter pursuant to Title 28 U.S.C. §1391(b) because the

cause of action arose within the Southern District of Texas, Laredo Division.

       2.3     Venue is proper in this district under 28 U.S.C. §1402(b) because the acts and

omissions complained of occurred in this district.

                                                3.
                                       Factual Background

       3.1     This lawsuit arises from a motor vehicle collision that occurred on or about

September 19, 2020, in Laredo, Webb County, Texas. At approximately 10:28 a.m., Plaintiff Jose

Luis Garcia Reyes was the restrained driver of a 2006 Pontiac G6 stopped for traffic on the inside

lane of the 7100 Block of North Bob Bullock Loop. At the same location and time, Plaintiff Maira

Miroslava Gonzalez was stopped behind Plaintiff Jose Luis Garcia Reyes’ vehicle while being the

restrained driver of a 2007 Nissan Pathfinder.
      Case 5:21-cv-00095 Document 1 Filed on 08/19/21 in TXSD Page 3 of 13




       3.2     At said date, time, and location, Defendant Nestor Francisco Rodriguez was

operating a 2000 Freightliner tractor-trailer traveling westbound on the 7100 Block of North Bob

Bullock Loop, while in the course, scope, and in furtherance of his employment with Defendant

Comercializadora. The collision occurred when Defendant Nestor Francisco Rodriguez

negligently failed to control his speed and rear ended Plaintiff Maira Miroslava Gonzalez’s

stationary vehicle. In so doing, the force of the impact caused Plaintiff Maira Miroslava Gonzalez’s

vehicle to violently strike Plaintiff Jose Luis Garcia Reyes’ stationary vehicle.

       3.3     As a direct and proximate result of the collision, Plaintiffs have suffered physical

and emotional injuries and damages. As a result of the physical and emotional injuries, Plaintiffs

have incurred reasonable and necessary medical expenses and, in all probability, will continue to

incur reasonable and medical expenses well into the future.

       3.4     At the time of the collision, Defendant Nestor Francisco Rodriguez was an

employee of Comercializadora and was acting within the course, scope, and in furtherance of his

employment. Pleading further, and in the alternative, Defendant Nestor Francisco Rodriguez was

a statutory employee under the Statutory Employee Doctrine. In this regard, an interstate motor

carrier such as Defendant Comercializadora is required to assume full direction and control of the

vehicles that it leases, and the drivers that it hires or dispatches, pursuant to 49.U.S.C.A. §14102(a)

(1997). As a result, Defendant Comercializadora had exclusive control of the tractor-trailer

combination operated by Defendant Nestor Francisco Rodriguez, and such carriers are deemed to

have assumed complete responsibility for the operation of the commercial motor vehicle at all

relevant times, in accordance with 49 C.F.R. §§376.11-.12 (2000). Thus, Defendant

Comercializadora is vicariously liable, jointly and severally, as a matter of law under the Federal
     Case 5:21-cv-00095 Document 1 Filed on 08/19/21 in TXSD Page 4 of 13




Motor Carrier Safety Regulations for any and all negligent acts and/or omissions committed by

Defendant Nestor Francisco Rodriguez.

       3.5     Alternatively, Defendant Comercializadora is vicariously liable with respect to all

negligent acts and/or omissions by Defendant Nestor Francisco Rodriguez under traditional

common-law doctrines of the master-servant relationship and respondeat superior.

                                             4.
                Cause of Action Against Defendant Nestor Francisco Rodriguez

       4.1     Defendant Comercializadora is the responsible parties for the actions of its

employee, Defendant Nestor Francisco Rodriguez, who was acting within the course and scope of

his employment.

       4.2     Under the doctrine of respondeat superior, Defendant Comercializadora is

vicariously liable for the actions of its employee, Defendant Nestor Francisco Rodriguez, while in

the course and scope of his employment. The collision and resulting injuries and damages were

proximately caused by the negligent acts and/or omissions of Defendant Comercializadora’s

employee in one or more of the following particulars:

               4.2.1   In that Defendant Nestor Francisco Rodriguez failed to keep a proper
                       lookout for Plaintiff’s safety that would have been maintained by a person
                       of ordinary prudence under the same or similar circumstances;

               4.2.2   In that Defendant Nestor Francisco Rodriguez failed to drive at a speed that
                       is reasonable and prudent under the circumstances in violation of §545.062
                       of the Texas Transportation Code;

               4.2.3   In that Defendant Nestor Francisco Rodriguez failed to keep a proper
                       lookout in order to avoid colliding with other vehicles, specifically, with
                       Plaintiff’s motor vehicle, as done by a person of ordinary prudence under
                       the same or similar circumstances;

               4.2.4   In that Defendant Nestor Francisco Rodriguez failed to apply his brakes to
                       his motor vehicle in a timely and prudent manner;
      Case 5:21-cv-00095 Document 1 Filed on 08/19/21 in TXSD Page 5 of 13




               4.2.5   In placing Plaintiffs in a position of peril due to Defendant Nestor Francisco
                       Rodriguez’s lack of due care and exercise of ordinary prudence of a person
                       of his maturity and capacity § 545.401 of the Texas Transportation Code;

               4.2.6   In failing to take evasive action to avoid colliding with Plaintiff’s vehicle;

               4.2.7   In failing to use the tractor trailer’s horn, lights, and/or other equipment to
                       warn Plaintiffs of the impending collision;

               4.2.8   Defendant Nestor Francisco Rodriguez operated his vehicle in violation of
                       hours of service regulation, 49 C.F,R, 395.3, and when too tired to do so
                       safely, in violation of 49 C.F.R. 392.3;

               4.2.9   Defendant Nestor Francisco Rodriguez failed to properly record his duty
                       status, in violation of 49 C.F.R. 395.8;

                4.2.10 Defendant Nestor Francisco Rodriguez failed to properly inspect his vehicle
                       prior to operation, in violation of 49 C.F.R. 36.13;

               4.2.11 Defendant Nestor Francisco Rodriguez operated his vehicle in an unsafe
                      condition, in violation of 49 C.F.R 396.7;

               4.2.12 Defendant Nestor Francisco Rodriguez failed to properly report the results
                      of the vehicle inspections, in violation of 49 C.F.R 396.11; and/or

               4.2.13 Defendant Nestor Francisco Rodriguez drove a vehicle he was not qualified
                      to operate because he did not meet the driver qualification standards of 49
                      C.F.R 391.21 through 49 C.F.R 391.27 and 49 C.F.R391.15.

       4.3     Plaintiffs’ injuries were proximately caused by Defendant Nestor Francisco

Rodriguez’s negligent, careless and reckless disregard of said legal duties.

       4.4     Each of these acts and/or omissions, whether taken singularly or in any

combination, constituted negligence, negligence per se, and gross negligence which proximately

caused the collision and injuries and other losses as specifically set forth herein, all of which

Plaintiffs have suffered and which Plaintiffs will continue to suffer in the future.

       4.5     The above-referenced acts and/or omissions by Defendant Nestor Francisco

Rodriguez constituted gross negligence and/or malice as those terms are defined in §§ 41.001(7)

and 41.001(11) of the TEXAS CIVIL PRACTICE & REMEDIES CODE. Defendant Nestor
      Case 5:21-cv-00095 Document 1 Filed on 08/19/21 in TXSD Page 6 of 13




Francisco Rodriguez was heedless and reckless, constituting an extreme degree of risk, considering

the probability and magnitude of the potential harm to others, and Defendant Nestor Francisco

Rodriguez was aware of the risk but nevertheless proceeded with conscious indifference to the

rights, safety, and welfare of others, including Plaintiffs. The above acts and/or omissions were

singularly and cumulatively the proximate cause of the occurrence in question and the resulting

injuries and damages sustained by Plaintiffs.

        4.6     Defendant Nestor Francisco Rodriguez's acts or omissions described above, when

viewed objectively from his standpoint at the time of the act or omission, involved an extreme

degree of risk, considering the probability of harm to Plaintiffs and others.

        4.7     Defendant Nestor Francisco Rodriguez had actual, subjective awareness of the risk

involved in the above described acts or omissions, but nevertheless proceeded with conscious

indifference to the rights, safety, or welfare of Plaintiffs and others.

        4.8     The above acts and/or omissions were singularly and cumulatively the proximate

cause of the occurrence in question and the resulting injuries and damages sustained by

Plaintiffs.

                                               5.
                      Causes of Action Against Defendant Comercializadora

        5.1     Defendant Comercializadora is liable under the doctrine of respondeat superior in

that Defendant Nestor Francisco Rodriguez was operating the vehicle in the course and scope of

his employment with Defendant Comercializadora at the time of the collision, and Defendant

Nestor Francisco Rodriguez was engaged in the furtherance of Defendant Comercializadora’s

business.

        5.2     At the time of the occurrence of the act in question and immediately prior thereto,

Defendant, Nestor Francisco Rodriguez was engaged in accomplishing a task for which Defendant
      Case 5:21-cv-00095 Document 1 Filed on 08/19/21 in TXSD Page 7 of 13




Nestor Francisco Rodriguez was employed. Thus, Plaintiffs invoke the legal doctrine of

respondeat superior against Defendant Comercializadora.

        5.3     Furthermore, Defendant Comercializadora was independently negligent in one or

more of the following respects:

        a.      negligent hiring of Defendant Nestor Francisco Rodriguez;
        b.      negligent entrustment of the vehicle to Defendant Nestor Francisco Rodriguez;
        c.      negligent driver qualification of Defendant Nestor Francisco Rodriguez;
        d.      negligent training and supervision of Defendant Nestor Francisco Rodriguez;
        e.      negligent retention of Defendant Nestor Francisco Rodriguez;
        f.      negligent contracting of Defendant Nestor Francisco Rodriguez; and,
        g.      negligent maintenance of the subject commercial motor vehicle.

        5.4     As described herein, Defendant Comercializadora was negligent on the occasion in

question and such negligence was the proximate cause of Plaintiffs’ injuries and damages.

        5.5     Each of these acts and/or omissions, whether taken singularly or in any combination

constitute negligence, negligence per se, gross negligence and malice which proximately caused

the collision and injuries and other losses as specifically set forth herein, all of which Plaintiffs

suffered and which they will continue to suffer in the future, as well as the damages and other

losses to Plaintiffs.

        5.6     The above-referenced acts and/or omissions by Defendant Comercializadora

constituted gross negligence and/or malice as those terms are defined in §§ 41.001(7) and

41.001(11) of the Texas CIVIL PRACTICE & REMEDIES CODE. Defendant was heedless and

reckless, and their actions constituted an extreme degree of risk, considering the probability and

magnitude of the potential harm to others. Defendant was aware of the risk but nevertheless

proceeded with conscious indifference to the rights, safety, and welfare of others, including

Plaintiffs. The above acts and/or omissions were singularly and cumulatively the proximate cause

of the occurrence in question and the resulting injuries and damages sustained by Plaintiffs.
         Case 5:21-cv-00095 Document 1 Filed on 08/19/21 in TXSD Page 8 of 13




          5.7   Defendant’s acts or omissions described above, when viewed from the standpoint

of Defendant at the time of the act or omission, involved an extreme degree of risk, considering

the probability of harm to Plaintiffs and others.

          5.8   Defendant had actual, subjective awareness of the risk involved, but still proceeded

in the indifference to the rights, safety, or welfare of Plaintiffs and others.

          5.9   The above acts and/or omissions were singularly and cumulatively the proximate

cause of the occurrence in question and the resulting injuries and damages sustained by Plaintiffs.

                                                 6.
                                         Exemplary Damages

          6.1   Plaintiffs’ injuries resulted from the Defendants’ gross negligence, and therefore

Plaintiffs are entitled to exemplary damages under section 41.003 (a) of the Texas Civil Practice

& Remedies Code. The above-referenced acts and/or omissions by Defendants also, or

alternatively, constitute malice as that term is defined in Section 41.001(7)(B) Texas Civil Practice

and Remedies Code.

          6.2   Therefore, for such gross negligence and/or malice on behalf of Defendants,

Plaintiffs respectfully request exemplary damages in an amount to be determined by a jury of their

peers.

                                                    7.
                                    Damages for Jose Luis Garcia Reyes

          7.1   As a direct and proximate result of the actions of Defendants as set forth above,

Plaintiff, Jose Luis Garcia Reyes, sustained personal injuries which have resulted in losses and

damages recoverable by law.

          7.2   Plaintiff would respectfully request the Court to determine the amount of loss

Plaintiff has incurred in the past and will incur in the future, not only from a financial standpoint,
      Case 5:21-cv-00095 Document 1 Filed on 08/19/21 in TXSD Page 9 of 13




but also in terms of good health and freedom from physical and mental pain and suffering. There

are certain elements of damages, provided by law, that Plaintiff is entitled to have the jury in this

case separately consider to determine the sum of money for each element that will fairly and

reasonably compensate Plaintiff for the injuries and damages and losses incurred and to be incurred

in the future.

        7.3      From the date of the incident in question until the time of trial of this case, those

elements of damages to be considered separately and individually for the purposes of determining

the sum of money that will fairly and reasonably compensate Plaintiff for each element are as

follows:

                 7.3.1   Reasonable medical care and expenses in the past. These expenses were
                         incurred by the Plaintiff, Jose Luis Garcia Reyes, for the necessary care and
                         treatment of the injuries resulting from the accident complained of herein
                         and such charges are reasonable and were usual and customary charges for
                         such services in Texas;

                 7.3.2   Physical pain and suffering that the Plaintiff has suffered from the date of
                         the incident in question to the time of trial;

                 7.3.3   The damages resulting from the physical impairment suffered by Plaintiff
                         and the resulting inability to do those tasks and services that Plaintiff
                         ordinarily would have been able to perform; and

                 7.3.4   The damages resulting from the physical impairment suffered by Plaintiff
                         and the resulting inability to do those tasks and services that Plaintiff
                         ordinarily would have been able to perform.

        7.4      From the time of trial of the case, the elements of damages to be separately and

individually considered which Plaintiff will sustain in the future beyond the time of trial are the

following:

                 7.4.1   The reasonable value of medical expenses that will necessarily be incurred
                         in the treatment of Plaintiff’s injuries in the future beyond the time of trial;

                 7.4.2   Physical pain and suffering that the Plaintiff will suffer in the future beyond
                         the time of trial;
     Case 5:21-cv-00095 Document 1 Filed on 08/19/21 in TXSD Page 10 of 13




                 7.4.3   The damages resulting from the physical impairment the Plaintiff will
                         continue to suffer in the future and the resulting inability to do those tasks
                         and services that Plaintiff ordinarily would have been able to perform in the
                         future beyond the time of trial;

                 7.4.4   Loss of earning capacity in the past and which will, in all probability be
                         incurred in the future; and

                 7.4.5   The mental anguish that Plaintiff will suffer in the future beyond the time
                         of trial.

                                                    8.
                                   Damages for Maira Miroslava Gonzalez

        8.1      As a direct and proximate result of the actions of Defendants as set forth above,

Plaintiff, Maira Miroslava Gonzalez, sustained personal injuries which have resulted in losses and

damages recoverable by law.

        8.2      Plaintiff would respectfully request the Court to determine the amount of loss

Plaintiff has incurred in the past and will incur in the future, not only from a financial standpoint,

but also in terms of good health and freedom from physical and mental pain and suffering. There

are certain elements of damages, provided by law, that Plaintiff is entitled to have the jury in this

case separately consider to determine the sum of money for each element that will fairly and

reasonably compensate Plaintiff for the injuries and damages and losses incurred and to be incurred

in the future.

        8.3      From the date of the incident in question until the time of trial of this case, those

elements of damages to be considered separately and individually for the purposes of determining

the sum of money that will fairly and reasonably compensate Plaintiff for each element are as

follows:

                 8.3.1   Reasonable medical care and expenses in the past. These expenses were
                         incurred by the Plaintiff, Maira Miroslava Gonzalez, for the necessary care
                         and treatment of the injuries resulting from the accident complained of
     Case 5:21-cv-00095 Document 1 Filed on 08/19/21 in TXSD Page 11 of 13




                       herein and such charges are reasonable and were usual and customary
                       charges for such services in Texas;

               8.3.2   Physical pain and suffering that the Plaintiff has suffered from the date of
                       the incident in question to the time of trial;

               8.3.3   The damages resulting from the physical impairment suffered by Plaintiff
                       and the resulting inability to do those tasks and services that Plaintiff
                       ordinarily would have been able to perform; and

               8.3.4   The damages resulting from the physical impairment suffered by Plaintiff
                       and the resulting inability to do those tasks and services that Plaintiff
                       ordinarily would have been able to perform.

       8.4     From the time of trial of the case, the elements of damages to be separately and

individually considered which Plaintiff will sustain in the future beyond the time of trial are the

following:

               8.4.1   The reasonable value of medical expenses that will necessarily be incurred
                       in the treatment of Plaintiff’s injuries in the future beyond the time of trial;

               8.4.2   Physical pain and suffering that the Plaintiff will suffer in the future beyond
                       the time of trial;

               8.4.3   The damages resulting from the physical impairment the Plaintiff will
                       continue to suffer in the future and the resulting inability to do those tasks
                       and services that Plaintiff ordinarily would have been able to perform in the
                       future beyond the time of trial;

               8.4.4   Loss of earning capacity in the past and which will, in all probability be
                       incurred in the future; and

               8.4.5   The mental anguish that Plaintiff will suffer in the future beyond the time
                       of trial.

                                                  9.
                                        Interest on Damages

       9.1     To the extent provided by law, Plaintiffs further plead for pre and post judgment

interest, at the highest prevailing judgment rate allowed by law, on any damages awarded by this

Court. Plaintiffs plead that if he is not allowed such pre and post judgment interest, that they would
     Case 5:21-cv-00095 Document 1 Filed on 08/19/21 in TXSD Page 12 of 13




not be fully compensated, and that they would be denied an opportunity to earn interest on the

damages Plaintiffs sustained between the time of the incident and the time of judgment.

                                                      10.
                                                 Jury Demand

        10.1    Plaintiff requests a trial by jury.


                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs, Jose Luis Garcia Reyes and Maira

Miroslava Gonzalez, respectfully pray that the Defendants be cited to appear and answer herein,

and that upon a final hearing of the cause, judgment be entered for the Plaintiffs against

Defendants, jointly and severally, for damages in an amount within the jurisdictional limits of the

Court; together with pre-judgment interest at the maximum rate allowed by law; post-judgment

interest at the legal rate, costs of court; and such other and further relief to which the Plaintiffs may

be entitled at law or in equity.
    Case 5:21-cv-00095 Document 1 Filed on 08/19/21 in TXSD Page 13 of 13




                                  Respectfully submitted,


                                  By: /s/ Daniel Torres
                                      Daniel A. Torres
                                      State Bar No. 24046985
                                      Federal Bar No. 573645
                                      daniel@jvlawfirm.com

                                      Javier Villarreal
                                      State Bar No. 24028097
                                      Federal Bar No. 30384
                                      jv@jvlawfirm.com

                                  ATTORNEYS FOR PLAINTIFF

Of Counsel:
LAW OFFICES OF JAVIER VILLARREAL, P.L.L.C.,
2401 Wildflower Drive, Suite A
Brownsville, Texas 78526
Tel: (956) 300-0000
Fax: (956) 550-0877
